                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                      No. 2:18-cr-02739-KG
v.

EMANUEL FERMAN,

                       Defendant.


                          ORDER DIRECTING GOVERNMENT TO
                             HAVE EXHIBIT TRANSCRIBED

       THIS MATTER comes before the Court sua sponte following the November 28, 2018

hearing on Defendant’s motion to dismiss. During the course of the November 28, 2018 hearing,

the Court admitted Government Exhibit I into evidence. Government Exhibit I is a CD recording

of the November 16, 2004 removal hearing that resulted in an order for Defendant’s removal

from the United States. Prior to the November 28, 2018 hearing, the Court listened to the audio

on Government’s Exhibit I, and during the November 28, 2018 hearing, the parties played

Government Exhibit I. The audio recording contained on Government Exhibit I is of poor

quality, so that it is very difficult to understand what the participants of the November 16, 2004

hearing are saying. Accordingly, to ensure that the Court is able to know what was said by each

participant during the November 16, 2004 hearing, the Government should have Government

Exhibit I transcribed by a court reporter and should file the transcript with the Court.

       IT IS, THEREFORE, ORDERED that the Government shall cause the audio recording

on Government Exhibit I to be transcribed by a court reporter and shall file the transcript of the
audio recording with the Court on or before December 19, 2018.


                                                  ___________________________________
                                                  KEVIN R. SWEAZEA
                                                  UNITED STATES MAGISTRATE JUDGE
